DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-20 are pending in the case. Claims 1, 9, and 17 are independent claims.
Acknowledgement is made of Applicant’s claim for foreign priority of Chinese application PCT/CN2019/094597 filed July 3, 2019.

Examiner’s Comments
	Examiner contacted Applicant’s representative, Robert Brush (reg. no. 45,710), on 05/12/2021 for the sake of compact prosecution to inquire if Applicant would be interested in an Examiner’s Amendment and if a response could be received in a timely manner from Applicant. As the representative expressed interest, Examiner sent a proposed amendment the same day to the representative to review with Applicant and requested a response within two business days. As of the mailing date of this Office Action, Applicant and their representative have not provided a proper response, failing to indicate agreement or disagreement with the proposed changes.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites “through which with the events generated by” in lines 4-5 of the claim, but “with” should be removed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2018/0113663 A1), in view of Zhang et al. (US 2018/0129510 A1), in view of Passeri et al. (US 2017/0351629 A1), and in view of Gilboa (US 2012/0011445 A1).

Regarding claim 1, Jain teaches a method of processing inputs made with an input device that is shared between a first remote desktop having a first display image (mouse 42 of FIG. 3 and [0075-0076]), which is displayed on a first display of a first client device (FIG. 3, [0063], [0065], [0071], and [0075]: a first client device comprises of 

sending events generated by the input device from the first client to the first remote computing device over the first communication channel (end of [0076] and [0080]: For example, an input made of the user dragging frame 59 is transmitted from the first client device to the remote computing device via this first communication channel);
detecting an attempt to move an image of the input device currently displayed within the first display image on the first display, across an edge of the first remote desktop using the input device (FIGS. 5-6 and [0076-0080]: an attempt to drag an frame 59 currently displayed within the first display image in display 55 across an edge of the first remote desktop using the input device, as supported in [0025], is detected);
determining whether the edge of the first remote desktop corresponds to a virtual boundary between the first remote desktop and the second remote desktop (FIG. 6 and [0080]: as the edge of the first remote desktop corresponds to the right edge, this right edge is determined to be a virtual boundary between the first remote desktop in display 
upon determining that the edge of the first remote desktop corresponds to the virtual boundary between the first remote desktop and the second remote desktop, instructing 
Jain does not explicitly teach two distinct remote computing devices, each remote computing device hosting its respective remote desktop.
Zhang teaches two distinct remote computing devices, each remote computing device hosting its respective remote desktop (FIG. 1, [0029], and [0031-0034]: a first remote computing device corresponds to host server 102-1, while a second remote computing device similarly corresponds to host server 102-2. Each server hosts a remote desktop as indicated by the virtual machine present in each server. Such remote 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the OWS server of Jain to incorporate the teachings of Zhang and have two remote computing devices, each remote computing device hosting its respective remote desktop. Doing so would promote greater flexibility in the display system by providing a means to handle a wider variety of operating systems associated with remote desktops. This is because the system includes more than one server which would be able to host more versions of remote desktops that could accommodate different preferred operating systems of client devices.

Jain in view of Zhang does not explicitly teach moving an input pointer of the input device and upon determining that the edge of the first remote desktop corresponds to the virtual boundary between the first remote desktop and the second remote desktop, instructing the first client device and the first remote computing device to disconnect the first communication channel and the first client device and a second remote computing device that is hosting the second remote desktop to establish a 
Passeri teaches moving an input pointer of the input device (FIG. 1 and [0047-0048]: input pointer/cursor 140 moves across first remote desktop using the input device 130 to edge 118 of display 115, initiating an edge trigger event corresponding to detection of an attempt to move the cursor across the edge) and upon determining that the edge of the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified moving an image across remote desktops and establishing communication channels/sockets as disclosed in Jain in view 
Although Jain, Zhang, and Passeri do not singularly teach instructing the first client device and a second remote computing device that is hosting the second remote desktop to establish a second communication channel between the first client device and the second remote computing device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the presence of multiple host servers, as disclosed in Zhang, into the OWS server of Jain, so that there are two OWS servers, each server possessing a remote desktop required by client devices in use and connected in the same network, like network 106 of Zhang ([0030]) or network 50 of Jain ([0071]). Each server would then discontinue or begin receiving input based on which remote desktop is relevant based on the user movement of the input device, much like how the OWS server of Jain receives input for the relevant remote desktop when the virtual boundary is detected to establish separate 
Although Jain in view of Zhang and in view of Passeri teaches establishing first and second communication channels and switching from a first to a second communication channel upon determining that the edge corresponds to a virtual boundary, Jain in view of Zhang, in view of Passeri does not explicitly teach upon determining that the edge of the first remote desktop corresponds to the virtual boundary, instructing the second remote computing device to establish a second communication channel between the first client device and the second remote computing device; and sending the events generated by the input device from the first client to the second remote computing device over the second communication channel.
Gilboa teaches establishing a first communication channel between the first client device to a  first remote desktop (FIG. 2 and [0070-0071]: remote interface application 236 establishes display connections via a first display channel with virtual display device 251 and a second display channel with virtual display device 252. The first communication channel may be a connection between the remote interface application 236 and virtual display device 251; [0073], [0075], and [0077]: remote interface application 236 sends cursor position message to server, as supported in FIG. 8 and [0118]. This cursor message generates new graphics commands to be sent from display driver 280 to the appropriate virtual display device; FIG. 7A and [0106]: For example, the first remote computing device corresponds to the virtual display device 
upon determining that the edge of the first remote desktop corresponds to the virtual boundary between the first remote desktop and the second remote desktop (FIG. 7A, [0107], and [0109]: an attempt to move the input pointer currently displayed in the first display image, as seen in monitor 725, across the edge of the first remote desktop corresponding to the virtual boundary of the first and second remote desktops is detected), instructing the second remote computing device to establish a second communication channel between the first client device and the second remote computing device; and sending the events generated by the input device from the first client to the second remote computing device over the second communication channel (FIG. 2, [0070-0071], [0073], [0075], and [0077]: When the cursor is moved, cursor movement message is sent to the server, as supported in FIG. 8 and [0118]. The cursor movement message prompts new graphics messages to be sent from display driver 280 to the appropriate virtual display device. As explained in [0077], “If the cursor position corresponds to a region of the total desktop area assigned to virtual display device 251, the new graphics commands/information may be sent to virtual display device 251. If the cursor position corresponds to a region of the total desktop area assigned to virtual display device 253, the new graphics commands/information may be sent to virtual 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain in view of Zhang and in view of Passeri to incorporate the teachings of Gilboa and include upon detecting the attempt to move the input pointer of the shared input device currently displayed within the first display image, across the edge of the first remote desktop that corresponds to the virtual boundary between the first remote desktop and the second remote desktop, instructing the second remote computing device to establish a second communication channel through which inputs made with the shared input device are transmitted from the first client device to the second remote computing device. Doing so would ensure that the correct remote computing device receives inputs made with the input device via dedicated, separate communication channels. This is especially critical during a handover or transition of input control from a first display to a second display. Regulation of where inputs are directed to in order to update the second display and how the updated second display image information is sent to the second client device would prevent misdirection of inputs and updating of the incorrect display. As such, a seamless transition of the cursor from a first display to a second display can be acquired.

Regarding claim 2, Jain in view of Zhang, in view of Passeri, and in view of Gilboa teaches the method of claim 1. Jain in view of Zhang, in view of Passeri, and in view of Gilboa further teaches in response to the instructions, the first remote computing device updates the first display image so that the input pointer is no longer displayed within the first display image and the second remote computing device updates the second display image so that the input pointer is displayed within the second display image (Jain, FIGS. 5-7 and [0076-0080]: first remote desktop updates the first display image so that frame 59, which is dragged by the input device, is no longer displayed within the first display image as seen in first display 55. The second remote desktop then updates the second display so that the frame 59 dragged by the input device is displayed within the second display image as seen in second display 56) (Zhang, for the second remote computing device aspect, FIG. 1, [0029], and [0031-0034]: a first remote computing device corresponds to host server 102-1, while a second remote computing device similarly corresponds to host server 102-2. Each server hosts a remote desktop as indicated by the virtual machine present in each server. Such remote desktops are provided to client devices 120-1 through 120-N. As stated in [0033], “In particular, the interaction can be performed by the virtual desktop agent transmitting encoded visual display information (e.g., framebuffer data) over the network to the virtual desktop client and the virtual desktop client in turn transmitting user input events (e.g., keyboard, mouse events) to the remote desktop agent.” Thus, mouse interactions for a second remote desktop would update the second display image) (Passeri, for the input pointer aspect, FIG. 1 and [0047-0048], FIG. 4 and [0065-0066]: substitute frame 59 disclosed in Jain with the input pointer of Passeri).

Regarding claim 3, Jain in view of Zhang, in view of Passeri, and in view of Gilboa teaches the method of claim 2. Jain in view of Zhang further teaches wherein when the events are generated by with the input device while the input pointer is displayed within the first display image, the first remote computing device updates the first display image based on the inputs and the second remote computing device does not update the second display image based on the events (Jain, FIGS. 5-6 and [0078-0079]: while the frame 59, dragged by the input device, is displayed within the first display image, the OWS server updates the first display image based on the inputs as supported in [0074]. The OWS server does not update the second display image until a “cross right edge” event is detected) (Zhang, for the two distinct remote computing devices aspect, FIG. 1, [0029], and [0031-0034]: a first remote computing device corresponds to host server 102-1, while a second remote computing device similarly corresponds to host server 102-2. Each server hosts a remote desktop as indicated by the virtual machine present in each server. Such remote desktops are provided to client devices 120-1 through 120-N. As stated in [0033], “In particular, the interaction can be performed by the virtual desktop agent transmitting encoded visual display information (e.g., framebuffer data) over the network to the virtual desktop client and the virtual desktop client in turn transmitting user input events (e.g., keyboard, mouse events) to the remote desktop agent.” Thus, mouse interactions would update the display image).
Jain in view of Zhang does not explicitly teach similarly updating the second display image based on the events and not updating the first display image based on 
Passeri further teaches wherein when the events are generated by the input device while the input pointer is displayed within the first display image, the first thin-client updates the first display image based on the inputs and the second thin-client does not update the second display image based on the events (FIG. 1 and [0047]: For example, inputs/evnets are made with the input device 130 to move cursor 140 from time t1 to time t2 while cursor 140 is displayed within the first display image. This results in the update of the first display image on display 115 to show cursor 140 in its new position.; FIGS. 5 and 12 and [0096]: In relation to FIG. 1, in the case where cursor 140/540 is displayed and inputs are made in such a way that does not prompt an edge trigger event, such as when the inputs involve moving the cursor 540 on display 115/515 without reaching an edge,  only the first display image would be updated to move the cursor on the display without updating the second display image); and when the events are generated by the input device while the input pointer is displayed within the second display image, the second thin-client updates the second display image based on the events and the first thin-client does not update the first display image based on the events (FIG. 1 and [0048]: For example, inputs/events are made with the input device 130 to move cursor 150 from time t3 to time t4 while cursor 150 is displayed within the second display image. This results in the update of the second display image on display 125 to show cursor 150 in its new position without updating the first display image).


Regarding claim 4, Jain in view of Zhang, in view of Passeri, and in view of Gilboa teaches the method of claim 3. Jain further teaches wherein the input device is an input device of the first client device (FIG. 3 and [0075]: “The keyboard 41 and the mouse 42 are connected to the first thin client 45”).

Regarding claim 5, Jain in view of Zhang, in view of Passeri, and in view of Gilboa teaches the method of claim 3. Although Jain in view of Zhang and in view of Passeri does not explicitly teach wherein the input device is an input device of the 

Regarding claim 6, Jain in view of Zhang, in view of Passeri, and in view of Gilboa teaches the method of claim 1. Jain further teaches maintaining a data structure that tracks, for each active remote desktop that has been launched in an input device sharing mode, a client device ID ([0077-0079], FIG. 9, and [0082-0083]: a client device ID corresponds to the identifier consisting of W, Z, and P, which indicates the operator workstation, the row where the display is located, and the position of display within the row, respectively. The client device ID is thus maintained as part of a data structure to record the positioning of each remote desktop launched in an input device sharing mode; second half of [0075]: thin clients run a keyboard and mouse sharing software, so active remote desktops are launched in an input device sharing mode).
Jain does not explicitly teach a login ID.
Zhang further teaches maintaining a data structure including a login ID for each active remote desktop that has been launched (FIG. 4, [0075], [0079], and [0084]: a login ID is maintained for each active remote desktop).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain in view of Zhang, in view of Passeri, and in view of Gilboa to incorporate the further teachings of Zhang and include a login ID as part of the data structure. Doing so would allow a user to sign onto multiple 

Regarding claim 7, Jain in view of Zhang, in view of Passeri, and in view of Gilboa teaches the method of claim 6. Jain further teaches upon detecting that the first remote desktop has been launched in the input device sharing mode, updating the data structure to add an entry corresponding to the first remote desktop (second half of [0075]: thin clients run a keyboard and mouse sharing software, so active remote desktops are launched in an input device sharing mode; [0077-0079], FIG. 9, and [0082-0083]: a client ID entry is added corresponding to, for instance, the first remote desktop at W=1, Z=1, and P=1);
upon detecting that the second remote desktop has been launched in the input device sharing mode, updating the data structure to add an entry corresponding to the second remote desktop (second half of [0075]: thin clients run a keyboard and mouse sharing software, so active remote desktops are launched in an input device sharing mode; [0077-0079], FIG. 9, and [0082-0083]: a client ID entry is added corresponding to, for instance, the second remote desktop at W=1, Z=1, and P=2); and
upon detecting that both the first remote desktop and the second remote desktop have been launched in the input device sharing mode, prompting each of the first and second client devices to designate an input device thereof as the shared input device 
Zhang further teaches the entries including the login ID and detecting that the first remote desktop and the second remote desktop are associated with the same login ID to establish the second client device as an extended display of the first client device (FIG. 4, [0075], [0079], and [0084]: a login ID is added for each remote desktop. In this case, the login ID of the first remote desktop is added once validation of the credentials is performed at step 411-412, which would permit launching of the remote desktop on the first client device. Similarly, the login ID of the second remote desktop is added once validation of the credentials is performed at step 421, which would permit launching of the remote desktop on the second client device. When the same login ID is used for the second client device as the first client device, then the broker can proceed to connect with the second client device as an extended monitor.).

Regarding claim 8, Jain in view of Zhang, in view of Passeri, and in view of Gilboa teaches the method of claim 7. Jain further teaches upon receiving a designation of a first input device, which is attached to the first client device, as the shared input device (FIG. 3, FIG. 5, and [0075]: first thin client 45 is running a keyboard and mouse sharing software. Particularly, thin client 45 is configured as the KM server, which equates to designation of the mouse connected to the first thin client 45 as the shared input device), instructing the first remote computing device to establish the 
Gilboa further teaches instructing the first remote computing device to establish a first communication channel through which events with the events generated by the shared input device are transmitted from the first client device to the first remote computing device (FIG. 2 and [0070-0071]: remote interface application 236 establishes display connections via a first display channel with virtual display device 251 and a second display channel with virtual display device 252. The first communication channel may be a connection between the remote interface application 236 and virtual display device 251; [0073], [0075], and [0077]: remote interface application 236 sends cursor position message to server, as supported in FIG. 8 and [0118]. This cursor message generates new graphics commands to be sent from display driver 280 to the appropriate virtual display device; FIG. 7A and [0106]: For example, the first remote computing device corresponds to the virtual display device associated with display region 740. This virtual display device may be, for instance, virtual display device 251; [0077]: “If the cursor position corresponds to a region of the total desktop area assigned to virtual display device 251, the new graphics commands/information may be sent to virtual 
upon detecting the attempt to move the input pointer of the shared input device currently displayed within the first display image, across the edge of the first remote desktop that corresponds to the virtual boundary between the first remote desktop and the second remote desktop (FIG. 7A, [0107], and [0109]: an attempt to move the input pointer currently displayed in the first display image, as seen in monitor 725, across the edge of the first remote desktop corresponding to the virtual boundary of the first and second remote desktops is detected), instructing the second remote computing device to establish a third communication channel through which the second display image which is updated according to the events transmitted through the second communication channel, is transmitted from the second remote computing device to the second client device (FIG. 2 and [0077]: “New graphics messages including the graphics commands/information are sent from display driver 280, to one or both of virtual display devices 251, 253, and back to remote interface application 236.” A third communication channel corresponds to the channel from virtual display device 253 to remote interface application 236 to update the second display image; FIG. 7A, [0107], and [0109]: see how cursor 728 is updated according to the inputs to appear at the second client device at monitor 720 from monitor 725).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain in view of Zhang, in view of Passeri, and in view of Gilboa to incorporate the further teachings of Gilboa and include upon detecting the attempt to move the input pointer of the shared input device currently 

Regarding claims 9-16, the claims recite a non-transitory computer readable medium having instructions stored therein which are executable by a processor (Jain, [0090-0109]) to carry out a method with corresponding limitations to the method of claims 1-8, respectively, and are therefore rejected on the same premises.

Claims 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2018/0113663 A1), in view of Zhang et al. (US 2018/0129510 A1), and in view of Chen et al. (US 2019/0026058 A1).

Regarding claim 17, the Jain teaches a remote desktop computer system comprising:
a first client device having a first remote desktop client running therein (FIG. 3, [0063], [0065], [0071], and [0075]: a first client device comprises of the first display 43 and thin client 45.; [0058]: RDP, or Remote Desktop Protocol, is part of the thin client software for thin client 45, which indicates provision of a first remote desktop to the first client device. Such a remote desktop relies on the OWS server, which hosts the applicable virtual desktop; FIG. 5 and [0076]: first client device may similarly correspond to display 55 and thin client 51) and a first input device (mouse 42 of FIG. 3 and [0075]);
a second client device having a second remote desktop client running therein (FIG. 3, [0063], [0065], and [0075]: second client device comprises of the second display 44 and thin client 48.; [0058]: RDP, or Remote Desktop Protocol, is part of the thin client software for thin client 48, which indicates provision of a second remote desktop to the second client device. Such a remote desktop relies on the OWS server, which hosts the applicable virtual desktop; end of [0079]: because different client devices may have different operating systems and hardware, this indicates that different remote desktops are supported by the disclosed display system; FIG. 5 and [0076]: second client device may similarly correspond to display 56 and thin client 52);
and a connection broker server ([0058]: RDP, or Remote Desktop Protocol, is part of the thin client software for thin client 45, which indicates provision of a second remote desktop to the second client device. Such a remote desktop relies on the OWS server/connection broker server, which hosts the applicable virtual desktop).

Although Jain teaches thin-clients consisting of remote agents for RDP, the thin-clients relying on the OWS server for a virtual desktop ([0058]), Jain does not explicitly teach a second client device having a second input device, a first virtual machine having a first remote desktop agent running therein, wherein the first remote desktop agent is in communication with the first remote desktop client to provision a first remote desktop; a second virtual machine having a second remote desktop agent running therein, wherein the second remote desktop agent is in communication with the second remote desktop client to provision a second remote desktop; and a connection broker server that selected the first virtual machine to host the first remote desktop of the first client device and the second virtual machine to host the second remote desktop of the second client device, wherein the connection broker is configured to: upon receiving a designation of the first input device as a shared input device, instruct the first virtual machine to generate a first display image of the first remote desktop so that an input pointer of the first input device designated as the shared input device is displayed within the first display image of the first remote desktop and instruct the second virtual machine to generate a second display image of the second remote desktop so that the input pointer of the first input device designated as the shared input device is not displayed within the second display image of the second remote desktop; and upon receiving a designation of the second input device as a shared input device, instruct the second virtual machine to generate a third display image of the second remote desktop so that the input pointer of the second input device designated as the shared input device is displayed within the third display image of the second remote desktop 
Zhang teaches a second client device having a second input device (FIG. 2C and [0063]: user can provide inputs from both a first client device like client 1 220 or a second client device like client 3 222 to the agent 212 to inject user inputs into the combined desktop 202. Thus the second client device has a second input device.);
a first virtual machine having a first remote desktop agent running therein, wherein the first remote desktop agent is in communication with the first remote desktop client to provision a first remote desktop (FIG. 1, [0029], [0031-0034]: a first virtual machine corresponds to VM 110-1 in host server 102-1. The VM includes a virtual desktop agent 103-1 running therein. This agent is in communication with the first remote desktop client 122-1, for example, to provide a first remote desktop);
a second virtual machine having a second remote desktop agent running therein, wherein the second remote desktop agent is in communication with the second remote desktop client to provision a second remote desktop (FIG. 1, [0029], [0031-0034]: similar to the arrangement of the first VM in the host server 102-1, a second virtual machine corresponds to a VM in host server 102-2. The VM includes a virtual desktop agent running therein. This agent is in communication with the second remote desktop client 122-2, for example, to provide a second remote desktop); and
a connection broker server that selected the first virtual machine to host the first remote desktop of the first client device and the second virtual machine to host the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain to incorporate the teachings of Zhang and include a second client device having a second input device, a first virtual machine having a first remote desktop agent running therein, wherein the first remote desktop agent is in communication with the first remote desktop client to provision a first remote desktop; a second virtual machine having a second remote desktop agent running therein, wherein the second remote desktop agent is in communication with the second remote desktop client to provision a second remote desktop; and a connection broker server that selected the first virtual machine to host the first remote desktop of the first client device and the second virtual machine to host the second remote desktop of the second client device. Firstly, regarding the inclusion of a second input device, doing so would grant the user greater flexibility providing inputs to the system as the user is not limited to provide input via one input device of a specific client device. The user may choose which input device to use among the client devices, whichever may be more convenient for the user. Secondly, regarding the connection broker and virtual machines with remote desktop agents providing remote desktops to the client desktops, such a system involves characteristics of a conventional Virtual Desktop Infrastructure (VDI) which would allow users to conveniently use client devices to remotely log into virtual desktops from remote host servers (Zhang, [0004]). Use of this virtualization 
Jain in view of Zhang does not explicitly teach upon receiving a designation of the first input device as a shared input device, instruct the first virtual machine to generate a first display image of the first remote desktop so that an input pointer of the first input device designated as the shared input device is displayed within the first display image of the first remote desktop and instruct the second virtual machine to generate a second display image of the second remote desktop so that the input pointer of the first input device designated as the shared input device is not displayed within the second display image of the second remote desktop; and upon receiving a designation of the second input device as a shared input device, instruct the second virtual machine to generate a third display image of the second remote desktop so that the input pointer of the second input device designated as the shared input device is displayed within the third display image of the second remote desktop and instruct the first virtual machine to generate a fourth display image of the first remote desktop so that the input pointer of the second input device designated as the shared input device is not displayed within the fourth display image of the first remote desktop.
Chen teaches upon receiving a designation of the first input device as a shared input device, instruct the first computing device to generate a first display image of the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the virtual machines and remote desktops of Jain in view of Zhang to incorporate the teachings of Chen and include upon receiving a designation of the first input device as a shared input device, instruct the first computing device/VM to generate a first display image of the first remote desktop so that an input pointer of the first input device designated as the shared input device is displayed within the first display image of the first remote desktop and instruct the second computing device/VM to generate a second display image of the second remote desktop so that the input pointer of the first input device designated as the shared input device is not displayed within the second display image of the second remote desktop. Doing so would allow the user to verify which input device was 
Although Chen does not explicitly teach the alternative scenario in which upon receiving a designation of the second input device as a shared input device, instruct the second virtual machine to generate a third display image of the second remote desktop so that the input pointer of the second input device designated as the shared input device is displayed within the third display image of the second remote desktop and instruct the first virtual machine to generate a fourth display image of the first remote desktop so that the input pointer of the second input device designated as the shared input device is not displayed within the fourth display image of the first remote desktop, it would be obvious to switch designation from a first input device to a second device as the shared input device to then appropriately display the input pointer. This is because Chen discloses that each medical detection display apparatus/client device has an external input device, and that any one of the external input devices can be used as the shared input device ([0056-0057]). In particular, the user can designate the input device by specifying which client device is the shared input device among the plurality of client devices that have their respective input devices. Thus, for example, it would be obvious that instead of the designating the mouse connected to display 2/first client device seen in FIG. 9, another mouse or external input device connected to display 3/second client device can be designated so as to initially display the input pointer on display 3 and not on display 2.

Regarding claim 19, Jain in view of Zhang and in view of Chen teaches the system of claim 17. Jain further teaches maintaining a data structure that tracks, for each active remote desktop that has been launched in an input device sharing mode, a client device ID ([0077-0079], FIG. 9, and [0082-0083]: a client device ID corresponds to the identifier consisting of W, Z, and P, which indicates the operator workstation, the row where the display is located, and the position of display within the row, respectively. The client device ID is thus maintained as part of a data structure to record the positioning of each remote desktop launched in an input device sharing mode; second half of [0075]: thin clients run a keyboard and mouse sharing software, so active remote desktops are launched in an input device sharing mode).
Jain does not explicitly teach a login ID.
Zhang further teaches maintaining a data structure including a login ID for each active remote desktop that has been launched (FIG. 4, [0075], [0079], and [0084]: a login ID is maintained for each active remote desktop).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain in view of Zhang and in view of Chen to incorporate the further teachings of Zhang and include a login ID as part of the data structure. Doing so would allow a user to sign onto multiple remote desktops with the same login ID so as to associate the remote desktops with each other as part of a larger display system. The login ID ensures that remote desktops are operated by the same user before including them as a continuation of the display system, thereby preventing remote desktops operated by other users on the network from interfering with the display system of the user.

Regarding claim 20, Jain in view of Zhang and in view of Chen teaches the system of claim 17. Jain further teaches upon detecting that the first remote desktop has been launched in the input device sharing mode, updating the data structure to add an entry corresponding to the first remote desktop (second half of [0075]: thin clients run a keyboard and mouse sharing software, so active remote desktops are launched in an input device sharing mode; [0077-0079], FIG. 9, and [0082-0083]: a client ID entry is added corresponding to, for instance, the first remote desktop at W=1, Z=1, and P=1);
upon detecting that the second remote desktop has been launched in the input device sharing mode, updating the data structure to add an entry corresponding to the second remote desktop (second half of [0075]: thin clients run a keyboard and mouse sharing software, so active remote desktops are launched in an input device sharing mode; [0077-0079], FIG. 9, and [0082-0083]: a client ID entry is added corresponding to, for instance, the second remote desktop at W=1, Z=1, and P=2); and
upon detecting that both the first remote desktop and the second remote desktop have been launched in the input device sharing mode, prompting each of the first and second client devices to designate an input device thereof as the shared input device ([0075]: because the thin clients 45, 48 possess a keyboard and mouse sharing software, each of the first and second client devices are prompted to designate the mouse connected to the first thin client 45 as the shared input device in addition to the keyboard).
Zhang further teaches the entries including the login ID and detecting that the first remote desktop and the second remote desktop are associated with the same login .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2018/0113663 A1), in view of Zhang et al. (US 2018/0129510 A1), in view of Chen et al. (US 2019/0026058 A1), and in view of Gilboa (US 2012/0011445 A1).

Regarding claim 18, Jain in view of Zhang and in view of Chen teaches the system of claim 17. Jain in view of Zhang further teaches upon receiving a designation of a first input device, which is attached to the first client device, as the shared input device (FIG. 3, FIG. 5, and [0075]: first thin client 45 is running a keyboard and mouse sharing software. Particularly, thin client 45 is configured as the KM server, which equates to designation of the mouse connected to the first thin client 45 as the input device), instructing the first remote computing device to establish a first communication channel through which inputs made with the first input device designated as the shared input device are transmitted from the first client device to the first remote computing 
Jain in view of Zhang and in view of Chen does not explicitly teach the limitations for upon detecting the attempt to move the input pointer of the first input device designated as the shared input device currently displayed within the first display image, across the edge of the first remote desktop that corresponds to the virtual boundary between the first remote desktop and the second remote desktop, instructing the second virtual machine to establish a second communication channel through which inputs made with the first input device designated as the shared input device are transmitted from the first client device to the second virtual machine and a third communication channel through which the second display image which is updated according to the inputs transmitted through the second communication channel, is transmitted from the second virtual machine to the second client device.
Gilboa teaches instructing the first virtual machine to establish a first communication channel through which inputs made with the input device are transmitted from the first client device to the first remote computing device (FIG. 2 and [0070-0071]: remote interface application 236 establishes display connections via a first display channel with virtual display device 251 and a second display channel with virtual 

upon detecting the attempt to move the input pointer of the input device currently displayed within the first display image, across the edge of the first remote desktop that corresponds to the virtual boundary between the first remote desktop and the second remote desktop (FIG. 7A, [0107], and [0109]: an attempt to move the input pointer currently displayed in the first display image, as seen in monitor 725, across the edge of the first remote desktop corresponding to the virtual boundary of the first and second remote desktops is detected), instructing the second remote computing device to establish a second communication channel through which inputs made with the input device are transmitted from the first client device to the second remote computing device (FIG. 2, [0070-0071], [0073], [0075], and [0077]: When the cursor is moved, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the virtual machines of Jain in view .

Response to Arguments
Applicant's arguments filed 03/08/2021, have been fully considered but they are not persuasive.



Regarding amended claim 1, Jain is silent with respect to events generated by the input device connected to the first display. Jain does not teach creating a communication channel between the first client device and another device to redirect the input device events. In Jain, the user has to take some additional action to activate the keyboard and mouse sharing software if the user desires to interact with the second browser window. Zhang and Passeri do not cure the deficiencies of Jain (page 13 of Remarks).
Regarding claim 17, Jain does not teach a first and second virtual machines. Zhang does not teach sharing of input device between remote desktop sessions. Chen, while disclosing sharing of a mouse, does not disclose instructing first and second VM’s to generate or not generate an input pointer at the respective remote desktops (second half of page 13 to page 14 of Remarks).

Examiner respectfully disagrees with Applicant.

Regarding point (a), Jain is not silent with respect to events generated by the input device connected to the first display. The input device, including a mouse, is connect to the first display (FIG. 5 and [0075-0076]). Inputs, or control signals, made by the mouse are generated as would be appreciated for one of ordinary skill in the art permit the dragging-and-dropping of a frame from one display to another ([0011-0012], In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The argument against Jain regarding the keyboard and mouse sharing software is based on the presumption made by Applicant that the user “has to take some additional action to activate the keyboard and mouse sharing software if the user desires to interact with the second browser window”. In contrast, evidence in at least FIGS. 5-7 show that the only action taken to interact with the second browser window is the drag-and-drop operation of the frame across the virtual boundary. While Jain teaches the switching occurring at a remote computing device so that destination browsers may discontinue or begin receiving inputs, Jain does not teach two remote computing devices, each of which hosting its respective remote desktop. 
Accordingly, Zhang was incorporated to disclose the setting in which there are two remote computing devices, each of which hosting its respective remote desktop (FIG. 1, [0029], and [0031-0034]). For example, each host server acts a remote 
While Jain teaches dragging a window while performing a “cross-ridge” event, Jain does not explicitly describe also moving an input pointer. It would be obvious to recognize that performing a drag of a window, as disclosed in Jain, would involve displaying the input pointer during the drag to show precisely where the user is providing input on the screen, and displaying the input pointer simultaneously with the input pointer aspect, which would be obvious to combine with the movement of a window as disclosed in Jain. The argument regarding switching via pairing is not relevant to the combination Passeri with Jain in view of Zhang. Passeri’s supplemental teachings regarding the switching is intended to show Passeri as analogous art, given only the movement of an input pointer is missing from Jain in view of Zhang. The motivation to combine is herein reinstated: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain in view of Zhang to incorporate the teachings of Passeri and move an input pointer of the input device. Doing so would trigger the system to switch input control authority even when the mouse pointer is moved across a virtual boundary and not just specifically when the user drags displayed data from one client device to another, as seen in Jain. This would allow the user to more easily traverse through different displays of client devices to quickly access and manipulate desired content. As Applicant’s arguments remain unpersuasive and there is a new grounds of rejection incorporating Gilboa, amended independent claim 1 and likewise independent claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2018/0113663 A1), in view of Zhang et al. (US 2018/0129510 A1), in view of Passeri et al. (US 2017/0351629 A1), and in view of Gilboa (US 2012/0011445 A1).


Regarding point (b), Jain teaches first and second client devices having their respective remote desktop clients running therein (FIG. 3, [0063], [0065], [0071], FIG. 5 and [0075-0076]). Each client device includes a display and a thin client. Although Jain does not explicitly teach a first VM and a second VM as claimed, Jain teaches thin clients that act similarly to the virtual machines because the thin clients have remote desktop agents running therein to provision the remote desktops ([0058]). Indeed, Applicant’s specification also discloses, “With RD clients, users can access desktops running in a remote data center through network 120, from any location, using a general purpose computer running a commodity operating system and a RD client software program… or a special purpose thin client” ([0011]). Thus, thin clients can be seen as analogous counterparts to virtual machines. Furthermore, Jain discloses a shared input device between remote desktop sessions. This shared input device allows the user to drag a window from one desktop to the next, a detailed example of which can be seen in FIGS. 5-7 and described in [0078-0080].
Because Jain does not explicitly disclose a first VM and a second VM, Zhang was incorporated. Zhang teaches both a first client device and a second device having their own input device (FIG. 2C and [0063]). Zhang also describes multiple VM’s each having a remote desktop agent running therein for provision of a remote desktop (FIG. 1, [0029], and [0031-0034]), in addition to a connection broker server that selected the first VM to host the first remote desktop and the second VM to host the second remote 
Jain in view of Zhang does not explicitly teach designation of one of the input devices as a shared input device so that the corresponding VM would generate a display image showing the input pointer of the selected input device on the correct remote desktop ([0056-0057] and [0072]). Chen teaches that a user can designate an input device from a plurality of input devices as a shared input device. Once the input device is designated, the display image would show the input pointer on the desktop corresponding to the client device that is connected with the designated input device. Applicant’s argument that Chen does not teach first and second VMS in generating the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                         
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171